Citation Nr: 1218157	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-41 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's original claim of entitlement to service connection for bilateral hearing loss was denied in a January 2007 rating decision.  The Veteran did not appeal the decision and it became final.  The Veteran filed a claim to reopen the previously denied claim in August 2008.  In the November 2008 rating decision, the RO declined to reopen the Veteran's claim.

In September 2010, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by a Veterans Law Judge who later retired from the Board.  A transcript of the hearing has been associated with the Veteran's VA claims file.  In April 2012, the Veteran indicated that he did not want to appear at another hearing and asked the Board to consider his case on the record.  See 38 C.F.R. § 20.707 (2011).

In June 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinion has been provided and has been associated with the VA claims file.  The July 2011 VHA opinion has been provided to the Veteran and his representative.  The Veteran was afforded 60 days to provide additional argument or evidence.  The Veteran and his representative submitted additional argument in statements received in January 2012.

(The claim of entitlement to service connection for hearing loss is, by the decision below, reopened.  The underlying question of service connection is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a January 2007 decision, the RO denied the Veteran's claim of entitlement to service connection for hearing loss; the Veteran did not appeal.

2.  Evidence received since the RO's January 2007 decision relates to an unestablished fact necessary to substantiate the claim of service connection for hearing loss and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of service connection for hearing loss.  38 U.S.C.A. § 5018 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, a claim of entitlement to service connection for hearing loss was previously denied by the RO in January 2007.  The Veteran did not file a notice of disagreement as to the January 2007 RO decision and that decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (1997).

As a result of the finality of the January 2007 RO decision, the Veteran's claim for service connection for hearing loss may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions:  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.

In this case, the evidence of record at the time of the January 2007 RO decision included the Veteran's claim, service treatment records showing he had normal hearing at the time of his service separation in February 1972, and a July 2006 statement from the Veteran.  In the July 2006 statement, the Veteran reported that he served in Vietnam under combat conditions and was exposed to acoustic trauma from machine guns, artillery fire, mortar fire, and explosions from land mines.

In January 2007, the RO denied the Veteran's original claim of entitlement to service connection for hearing loss upon finding that the "claim is denied since this condition neither occurred in nor was caused by service."

Evidence received since the January 2007 RO decision consists of VAMC outpatient treatment records, private treatment records, CSX Transportation periodic audiograms, VA examination reports dated October 2008 and September 2009, lay statements from the Veteran's son and daughter, and private medical opinions from Dr. R.L.S., Dr. J.W., and Dr. A.M.

Private treatment records dated in February 2007 and in September 2008 documented asymmetric sensorineural hearing loss greater in the right ear than left.  An April 2007 private treatment record reported that "[t]he hearing loss was noted about five years ago and he believes that gradually came on."

An October 2008 VA audiology examination yielded the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
50
40
65
65
LEFT
20
15
10
50
60

Speech recognition ability was 100 percent in the left ear and 28 percent in the right ear.  Accordingly, based upon the demonstrated auditory thresholds, the audiometric test results at the October 2008 VA examination demonstrate that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

In his private medical opinions dated April 2009, Dr. R.L.S. opined that "[a]ccording to my exam, [the Veteran] has a hearing loss that is partially consistent with noise exposure.  That portion of the hearing loss has more likely than not occurred as a result of noise exposure in the military and/or working with CSX Transportation."  Similarly, in a December 2009 statement, Dr. J.W. stated that the Veteran's "exposure to loud noise during the period in the military and working for the railroad would be a contributing factor to his hearing loss . . . During the work period for both organizations the contributing factor would be his continuous exposure to loud noise."  In his October 2011 letter, Dr. A.M. concluded that the Veteran "has a substantial hearing impairment that in my opinion is as likely as not to have started with the acoustic trauma he experienced in the military.  Acoustic trauma can cause significant damage to the outer hair cells of the inner ear which may not show up as significant hearing loss until a much later time.  Damage to the hair cells can also not be determined by routine pure tone test."

In support of his claim, the Veteran also submitted multiple CSX Transportation audiograms dated from January 1991 to May 2000 which document the progression of his bilateral hearing loss.  Additionally, the Veteran submitted statements from his son and daughter dated in October 2009.  In these statements, the Veteran's adult son and daughter describe their father's hearing loss dating from their childhood.

The Board further notes that the recently added VA examination reports dated October 2008 and September 2009, as well as, the VHA medical opinion dated July 2011 provide negative opinions as to the question of medical nexus between the Veteran's bilateral hearing loss and his military service.  Although this evidence is new, it is unfavorable to the bilateral hearing loss claim and thus is of no avail to the Veteran.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

Nevertheless, the Board finds that the October 2008 VA examination report demonstrating that the Veteran has a bilateral hearing loss disability for VA purposes in consideration with the three private medical opinions in support of medical nexus and the statements of the Veteran's son and daughter suggest that the Veteran has bilateral hearing loss, which is potentially related to his military service.  This evidence is new as it was not previously of record when the prior decision was made.  Further, it is material because it is supporting evidence of a current diagnosis of bilateral hearing loss disability for VA purposes and possible nexus with military service.  

As a result, the Board finds that the October 2008 VA examination report, the statements of the Veteran's son and daughter, and the private medical opinions of Dr. A.M., Dr. R.L.S., and Dr. J.W., which are presumed credible, see Justus, supra, constitute new and material evidence.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for bilateral hearing loss is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen a claim for service connection for hearing loss has been received; to this limited extent, the appeal is granted.


REMAND

As indicated above, the Board requested a VHA medical opinion which was obtained and associated with the Veteran's claims file in July 2011.  In January 2012, the Veteran and his representative provided additional argument and evidence, namely a private medical opinion, in support of the claim and explicitly declined to waive local consideration of this evidence and of the VHA medical opinion.  See 38 C.F.R. § 20.1304 (2011).

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the originating agency for consideration.  The Board has considered this additionally received argument and medical evidence and finds it to be pertinent to the pending claim.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, a remand for consideration by the agency of original jurisdiction (AOJ) of the newly added evidence is required.

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed necessary by the AOJ, the AOJ should re-adjudicate the Veteran's claim of entitlement to service connection for hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


